EXHIBIT 10.14


EMPLOYMENT AGREEMENT


THIS AGREEMENT (this “Agreement”), dated as of March 15, 2019 (the “Effective
Date”) is by and between Guaranty Bank & Trust, N.A., Mount Pleasant, Texas (the
“Bank”), and Clifton A. Payne (“Executive”), and is joined by Guaranty
Bancshares, Inc. (“Guaranty”), a Texas corporation and bank holding company
registered under the Bank Holding Company Act of 1956, as amended, for purposes
of Sections 5.2 and 6.2 of the Agreement.


RECITALS


WHEREAS, the Bank desires to continue to engage the services of Executive and
Executive desires to continue to be employed by the Bank pursuant to this
Agreement;


WHEREAS, the Bank desires to be assured that the unique and expert services of
Executive will be substantially available to the Bank, and that Executive is
willing and able to render such services on the terms and conditions hereinafter
set forth; and


WHEREAS, the Bank desires to be assured that the existing, ongoing, and new
confidential and proprietary information, specialized training, and goodwill of
the Bank will be preserved for the exclusive benefit of the Bank.


AGREEMENT


NOW, THEREFORE, in consideration of the terms of and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Bank and Executive
agree as follows:


Section 1    Novation and Settlement of Rights with Executive. By this
Agreement, the Bank is providing the Executive with a continued guaranteed term
of employment and additional rights and benefits that the Executive did not
previously have. In exchange for the foregoing and additional terms agreed upon
in this Agreement, the Executive agrees: (a) that this Agreement will replace
any existing employment arrangement between the parties and thereby act as a
novation of any previous arrangement; (b) that all goodwill previously developed
with the Bank’s clients, customers and other business contacts by the Executive
during past or future employment with the Bank is, and shall be, the exclusive
property of the Bank, and (c) all proprietary information and specialized
training developed or received by the Executive during past or future employment
with the Bank will be used exclusively for the benefit of the Bank as described
herein, whether or not previously so agreed. The Executive waives and releases
any claim or allegation that he should be able to use client or customer
goodwill, specialized training, or proprietary information that was previously
received or developed by the Executive while working for the Bank for the
benefit of any person or entity other than the Bank.


Section 2    Employment and Position. The Bank hereby employs Executive as Chief
Financial Officer and Senior Executive Vice President of the Bank, and Executive
hereby accepts such terms under and subject to the terms and conditions
hereinafter set forth. The Bank shall provide Executive with an office at the
Dallas, Texas location of the Bank, or such other offices of the Bank as the
Bank and Executive may mutually agree from which to perform his employment for
the





--------------------------------------------------------------------------------

EXHIBIT 10.14


duration of this Agreement. Executive hereby represents and warrants that he has
no agreements with, or obligations to, any party which conflict, or may
conflict, with the interests of the Bank or with Executive’s duties as an
employee of the Bank.


Section 3    Duration. This Agreement shall become effective on the Effective
Date and will expire on the third (3rd) anniversary of the Effective Date (such
period referred to as the “Original Term”), unless earlier terminated as
provided herein. Thereafter, unless written notification is given by either
party at least thirty (30) days before the expiration of the Original Term or
any subsequent renewal term (each, a “Renewal Term”), this Agreement will
automatically renew for three (3) year successive Renewal Terms upon terms more
specifically set forth herein. For purposes of this Agreement, when the word
“Term” is used alone, it collectively refers to the Original Term and all
Renewal Term(s). Unless otherwise acknowledged by each party hereto in writing,
a party’s decision not to extend the Term of this Agreement will also be
considered a termination of Executive’s employment hereunder, effective upon the
expiration of the Term of this Agreement.


Section 4    Duties. Executive will be employed as Chief Financial Officer and
Senior Executive Vice President of the Bank, or such other position as the Bank
shall assign to Executive in its sole discretion. Executive will, in a
professional manner, perform the authorized and customary duties associated with
such office and such other reasonable duties and responsibilities as the Bank’s
Board of Directors (“Board of Directors” or “Board”) may assign to Executive
from time to time. Executive will at all times report directly to and be subject
to the direction and control of the Board. During Executive’s employment,
Executive shall: (i) devote Executive’s full business time and effort to the
furtherance of the business and affairs of the Bank; (ii) carry out and
implement all proper direction and instruction from the Bank that conform with
reasonable and sound business practices; (iii) abide by the Bank’s written
policies and procedures, and by such other policies and procedures of which
Executive has received notice;
(iv)use best efforts to avoid any action that might maliciously damage, harm or
discredit the reputation of the Bank’s products and services; (v) adhere to all
fiduciary duties owed to the Bank; and (vi) not engage in any activity that
competes in any way with the Bank’s business or interferes with the performance
of Executive’s duties hereunder. All acts of Executive in the performance of
Executive’s duties will be carried out in conformity with all applicable laws
and regulations; all applicable directives, orders, and policies of any
governmental agency or regulatory body having authority over the Bank and all
policies, directions, and limitations as from time to time may be established in
writing by the Bank through the Board. Executive will not be authorized or
required to perform any duties, engage in any activities or exercise any powers
or authority that would have the effect of violating any federal, state or local
laws or regulations.


Section 5    Compensation. In consideration of the services rendered by
Executive under this Agreement and in exchange for Executive’s compliance with
the restrictions set forth in this Agreement, the Bank agrees to pay Executive
as follows in the Subsections hereunder.


Section 5.1    Base Salary. Executive shall receive as compensation for services
rendered an annual salary of not less than $243,500.00 (the “Base Salary”). The
Base Salary shall be paid in such installments and at such times as the Bank
pays its regularly salaried officers and shall be subject to all necessary
withholding taxes, FICA contributions and similar deductions, as well as set-off
against any amounts Executive owes the Bank. The Bank may review the Base Salary
payable





--------------------------------------------------------------------------------

EXHIBIT 10.14


to Executive annually based on merit. Any increase in Base Salary will
thereafter be and become the “Base Salary” for purposes of this Agreement.




Section 5.2    Restricted Stock Grant. On the Effective Date, Executive will be
granted 5,000 shares of restricted stock (“Restricted Stock”). The Restricted
Stock will vest ratably over a period of five (5) years beginning on the first
(1st) anniversary of the grant date, as set forth in the applicable award
agreement, subject to vesting acceleration in certain events. The Restricted
Stock will be evidenced by an award agreement that will contain such terms and
conditions not inconsistent with the terms of this Section 5.2 and the terms of
the Guaranty Bancshares, Inc. 2015 Equity Incentive Plan (the “Equity Incentive
Plan”) under which the Restricted Stock is awarded.


Section 5.3    Annual Incentive Bonus. So long as Executive is employed by the
Bank during the Term pursuant to this Agreement, Executive shall be eligible to
participate in the applicable executive bonus plan(s) maintained by the Bank,
the terms of which shall be contained in a separate arrangement.


Section 5.4    Executive Supplemental Income Plan. If Executive meets
eligibility requirements, Executive may participate in the Bank’s executive
supplemental income plan in accordance with the policies, provisions, terms and
conditions of such plan.


Section 5.5    Medical Allowance/Reimbursement. The Bank will provide Executive
with a medical allowance/reimbursement in the amount of $5000 per year for a
health examination and analysis by a health care specialist of Executive’s
choice. The Corporate Governance Committee may in the exercise of its sole
discretion increase the amount of the allowance should actual costs exceed the
$5,000 cap.


Section 6     Other Benefits and Obligations. Executive will be eligible to
participate in any benefit plans and programs applicable to similarly situated
officers of the Bank, including, but not limited to, health insurance, dental
insurance, life insurance and long-term disability insurance, in accordance with
applicable employee benefit policies and the provisions, terms and conditions of
such plans and programs. Nothing contained herein will obligate the Bank to
institute, maintain or refrain from modifying, suspending or discontinuing any
benefit plan or program, so long as such changes are similarly applicable to
other employees generally.


Section 6.1    Vacation and Holidays. Executive will be entitled to paid
vacation days each calendar year in accordance with the vacation accrual
policies of the Bank in effect for similarly situated executives from time to
time. Executive will also be entitled to the paid holidays set forth in the
Bank’s then-current policies.


Section 6.2    401(k) Plan with ESOP Provisions. Executive shall be eligible to
participate in Guaranty’s 401(k) Plan with ESOP Provisions (the “KSOP”). In
connection with Executive’s participation in the KSOP, Executive shall be
entitled to receive employer-matching contributions equal to one-hundred percent
(100%) of the first five percent (5%) of Executive’s base salary, payable in
accordance with, and subject to, the provisions, terms and conditions of the
KSOP.







--------------------------------------------------------------------------------

EXHIBIT 10.14


Section 6.3    Country Club Membership. The Bank will pay reasonable country
club golf membership dues on behalf of the Executive, subject to such reasonable
guidelines or limitations provided by the Bank from time to time.


Section 6.4    Automobile. The Bank will provide Executive with an automobile
for professional and personal use, and Executive may retain such automobile
during the Term. The Bank will pay for repairs, insurance, and all gasoline
expenses incurred in connection with business use. Executive is entitled to a
new vehicle every three (3) years or 75,000 miles, whichever occurs first. Upon
Executive’ termination of employment for any reason, Executive shall be provided
the opportunity to purchase the issued automobile at the automobile’s
then-current Kelly Blue Book Value, or such other value as may be mutually
agreed upon by the parties hereto. Absent the purchase of said automobile,
Executive shall surrender any automobile provided under this Agreement to the
Bank within ten (10) days following the termination of Executive’s employment
with the Bank.


Section 6.5    Reimbursement of Expenses. The Bank will reimburse Executive for
documented business expenses, including, but not limited to, any state board and
trade association dues, and fees and/or continuing education/professional
development expenses. Executive shall comply with such reasonable limitations
and reporting requirements with respect to such expenses as the Bank may
establish from time to time. Notwithstanding anything in this Agreement to the
contrary, reimbursement of reasonable Bank-related expenses incurred by the
Executive will continue after the Original Term and for the remaining Term(s) of
this Agreement.


Section 7    Termination.


Section 7.1     Upon Death. This Agreement and Executive’s employment shall
automatically terminate upon the death of Executive and all rights of Executive
and his heirs, executors and administrators to compensation and other benefits
shall cease.


Section 7.2     Expiration and Non-Renewal of Term. This Agreement, and, unless
otherwise agreed to in writing by each party hereto, Executive’s employment
hereunder shall automatically terminate upon expiration or non-renewal the Term
as described in Section 3 hereof, unless the Agreement and/or Executive’s
employment are earlier terminated as provided herein.


Section 7.3    Without Cause. The Bank may terminate Executive’s employment at
any time without Cause (as defined in Section 8.2) effective upon at least
thirty (30) days prior written notice to Executive.


Section 7.4    With Cause. The Bank may terminate Executive’s employment at any
time for Cause (as defined in Section 8.2).


Section 7.5    With Good Reason. Executive may terminate this Agreement at any
time for Good Reason (as defined in Section 8.2).


Section 7.6    Without Good Reason. Executive may terminate this Agreement at
any time without Good Reason (as defined in Section 8.2) effective upon at least
thirty (30) days prior written notice to the Bank.







--------------------------------------------------------------------------------

EXHIBIT 10.14


Section 7.7    Effect of Termination. In the event of termination of this
Agreement by either party under this Section 7, neither party shall have any
further obligation to the other party, except as specifically provided in this
Agreement, including but not limited to the provisions of Section 8.8 and
Section 9 of the Agreement. In addition, upon termination of this Agreement,
Executive’s employment hereunder shall cease immediately unless otherwise agreed
by each party hereto in writing, and Executive shall also immediately resign
from all positions on the Boards of Directors of the Bank, Guaranty and all
subsidiaries and affiliates of Guaranty and the Bank (including all director
positions and committee memberships). Executive agrees that for a period of no
less than six (6) months following his termination date, he shall not serve, and
he shall not nominate himself to serve, as a director, member or manager of the
Bank, Guaranty, or any of their subsidiaries or affiliates.


Section 8    Termination Payments and Benefits.


Section 8.1    Upon Death, By the Bank with Cause, or By Executive Without Good
Reason. Upon any termination of this Agreement either (i) by Executive without
Good Reason (as defined in Section 8.2), (ii) by the Bank with Cause (as defined
in Section 8.2), or (iii) because of Executive’s death, all payments, salary and
other benefits hereunder shall cease at the effective date of termination.
Notwithstanding the foregoing, Executive shall be entitled to receive from the
Bank all salary and/or board fees earned or accrued through the date Executive’s
employment is terminated, (b) reimbursement for any and all monies advanced in
connection with Executive’s services for reasonable and necessary expenses
incurred by Executive through the date Executive’s employment is terminated, and
(c) all other payments and benefits to which Executive may be entitled under the
terms of any applicable compensation arrangement or benefit plan or program of
the Bank, including any earned and accrued, but unused paid time off pursuant to
Bank policies (collectively, “Accrued Benefits”).


Notwithstanding the preceding, if Executive terminates employment from the Bank
without Good Reason (including due to death or disability) at any time during
the period beginning on the first anniversary of the Effective Date and ending
before the occurrence of a Change in Control, and as long as the Executive does
not violate the provisions of Section 9 hereof, in addition to the Accrued
Benefits, the Bank will pay to Executive (or the Executive’s beneficiary or
estate) a payment (“Longevity Severance”) in an amount equal to the product of
(x)Executive’s average annual Form W-2 compensation over the preceding three
years (less any W-2 income received by Executive for the Restricted Stock
granted by this Agreement), multiplied by (y) the “Vesting Multiplier,” as
defined below, multiplied by (z) the number of full calendar years of employment
with the Bank through the date of termination of employment.


For purposes of this Section 8.1, “Vesting Multiplier” means the following;
provided, however that upon attainment of age sixty-five (65), death or
occurrence of disability (as defined by the Social Security Administration), the
Vesting Multiplier shall become three percent (3%):


If termination of employment occurs on after the first anniversary of    1% the
Effective Date, but before the second anniversary of Effective
Date







--------------------------------------------------------------------------------

EXHIBIT 10.14


If termination of employment occurs on after the second anniversary    2% of the
Effective Date, but before the third anniversary of Effective
Date


If termination of employment occurs on after the third anniversary    3% of the
Effective Date


To be eligible to receive the Longevity Severance, the Executive must provide
the Bank with at least ninety (90) days’ notice of the Executive’s intent to
voluntarily terminate employment from the Bank without Good Reason. The payment
due pursuant to this Section shall be paid in equal installments in accordance
with the normal payroll practices of the Bank over a two (2) year period,
beginning on the next regularly scheduled payroll date following the eighth
(8th) day after Executive executes and does not revoke a general release and
waiver of claims (the “Release”) in favor of the Bank, its parents,
subsidiaries, affiliates, and their officers, directors, executives, agents, and
attorneys, in a form provided to Executive at the time of his termination of
services, and through which Executive releases the Bank and related parties from
any and all claims as may relate to or arise out of his relationship with the
Bank, or the termination thereof. For the avoidance of doubt, if Executive is
entitled to and receives the Longevity Severance described in this Section 8.1,
at no time thereafter will he also be entitled to any of the payments described
in Section 8.2 or Section 8.3 hereof.


Section 8.2    By the Bank Without Cause or By Executive with Good Reason.


(a)    A termination for “Cause” means the good faith determination of the Bank,
in the exercise of its reasonable judgment, that Executive (i) has engaged in
grossly negligent or willful misconduct that violated a material provision of
this Agreement; (ii) is grossly negligent in the performance of Executive’s
duties hereunder; (iii) has engaged in grossly negligent or willful misconduct
that violated any material written policy or directive of the Bank;
(iv) has committed a fraudulent act or practice that could adversely affect the
goodwill, reputation or business of the Bank; (v) has been convicted of, pled
guilty or no contest to, or admitted in court to a felony or other criminal act
involving dishonesty, fraud, misappropriation, or embezzlement, whether or not
relating to Executive’s employment with the Bank; (vi) has engaged in grossly
negligent or willful misconduct that is materially injurious to the Bank; or
(vii) has been prohibited from engaging in the business of banking by any
applicable governmental agency or regulatory body; provided that, before
terminating this Agreement for Cause under clauses (i) or (iii) of this Section
8.2(a), Executive will be entitled to receive a notice specifying the alleged
basis for termination, and Executive will have five (5) days from the receipt of
such notice to cure the breach to the reasonable satisfaction of the Bank before
this Agreement may be terminated with Cause on such basis. The Bank may elect to
suspend Executive’s duties under this Agreement as of the date of such notice,
although Executive will be entitled to receive any compensation that has been
earned by him through the termination date.


(b)    A termination for “Good Reason” means the Executive’s voluntary
termination of employment from the Bank due to any of the following conditions,
provided that any interpretation of such conditions shall comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and all
applicable guidance thereunder: (i) a material diminution of Executive’s Base
Salary; (ii) a material diminution in Executive’s authority, duties or





--------------------------------------------------------------------------------

EXHIBIT 10.14


responsibilities; (iii) a material diminution in the authority, duties or
responsibilities of Executive’s supervisor; (iv) a material diminution in the
budget over which Executive retains authority; (v) a material change in
geographic location at which Executive must perform services; or (vi) any other
action or inaction that constitutes a material breach of the terms of this
Agreement, if any; provided that, any of these conditions shall be regarded as
“Good Reason” only if (i) Executive actually terminates employment with the Bank
prior to a date that is two (2) years following the initial existence of the
condition described above, and (ii) only if Executive provides the Bank with
notice of the existence of “Good Reason” within ninety (90) days of the initial
existence of the applicable condition and the Bank does not remedy that
condition within sixty (60) days of such notice from Executive.


If Executive’s employment is terminated by the Bank without Cause prior to the
expiration of a Term, or if Executive terminates his services for Good Reason
during a Term, as long as the Executive does not violate the provisions of
Section 9 hereof, in addition to the Accrued Benefits, the Bank will pay to
Executive a payment (“Severance Payment”) equal to one (1) times the Executive’s
average annual Form W-2 compensation over the preceding three years (less any
W-2 income received by Executive for the Restricted Stock granted by this
Agreement). The payment due pursuant to this Section shall be paid in equal
installments in accordance with the normal payroll practices of the Bank over a
two (2) year period, beginning on the next regularly scheduled payroll date
following the eighth (8th) day after Executive executes and does not revoke the
Release.


Section 8.3    Payment Upon a Change in Control. If a Change in Control occurs
and either (a) the Executive remains with the Bank (or its successor) for twelve
(12) months following such Change in Control (such date the “Stay Put Date”), or
(b) the Executive terminates employment for Good Reason or the Bank terminates
Executive’s employment other than for Cause after the Change in Control and
prior to the Stay Put Date, as long as the Executive does not violate the
provisions of Section 9 hereof, the Executive will be entitled to receive, as
his exclusive right and remedy in respect of such termination, (i) his Accrued
Benefits, except that, for this purpose, Accrued Benefits will not include any
entitlement to severance under any Bank severance policy generally applicable to
the Bank’s salaried employees, and (ii) a payment from the Bank equal to 1.50
times the Executive’s average annual Form W-2 compensation over the preceding
three years (less any W-2 income received by Executive for the Restricted Stock
granted by this Agreement) (the “Change in Control Payment”). The Change in
Control Payment due hereunder is subject to the Executive’s compliance with the
provisions of Section 9 of this Agreement. The payment that becomes due pursuant
to this Section shall be paid in a single lump-sum payment on the next payroll
date in accordance with the normal payroll practices of the Bank (or its
successor) following the eighth (8th) day after Executive executes and does not
revoke the Release. For the avoidance of doubt, if Executive is entitled to and
receives the Change in Control Payments described in this, at no time thereafter
will he also be entitled to any of the payments described in Section 8.1.


For purposes of this Agreement, “Change in Control” means (a) an acquisition by
any individual, entity or group (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934) of
51% or more of either (1) the then outstanding stock of the Bank (the “Bank
Stock”) or (2) the then outstanding voting securities of Guaranty (the “Guaranty
Stock”); excluding, however, the following: (1) a transaction whose purpose is
to change the legal jurisdiction or domicile of the Bank or Guaranty or the
purpose of which is to create a holding company or affiliate that will be owned
in substantially the same





--------------------------------------------------------------------------------

EXHIBIT 10.14


proportions by the persons who held the securities of the Bank or Guaranty
immediately before such transaction; (2) any acquisition of Bank Stock by the
Bank or Guaranty or of Guaranty Stock by Guaranty; or (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Guaranty or
any corporation controlled by Guaranty; or (b) the approval by the stockholders
of the Bank or Guaranty of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Bank or
Guaranty (“Company Transaction”); unless all or substantially all of the
individuals and entities who are the beneficial owners of Bank Stock and
Guaranty Stock, as applicable, immediately prior to such Company Transaction
will beneficially own, directly or indirectly, more than 50% of the outstanding
shares of Bank Stock or Guaranty Stock, as applicable, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, after the reorganization, merger,
consolidation or sale of assets.


In the event that the Change in Control Payment provided for under this
Agreement, or any other payments, awards, benefits or distributions (or any
acceleration of any payment, award, benefit or distribution) made or provided to
or for the benefit of Executive in connection with the Executive’s employment
with the Bank or the termination thereof are determined to be subject to the
excise tax imposed by Code Section 4999 or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred to as the “Excise Tax”), then the Bank and
Executive agree that the Change in Control Payment shall be either reduced (but
not below zero) so that the present value of such total amounts and benefits
received by Executive from the Bank will be $1.00 less than three (3) times
Executive’s “base amount” (as defined in Code Section 280G(b)(3)) and so that no
portion of such amounts and benefits received by Executive shall be subject to
the Excise Tax imposed by Code Section 4999.


Section 8.4    Regulatory Restrictions on Payments. Notwithstanding the
foregoing, the termination payments due under Section 8.1, Section 8.2 and (a
“Restricted Payment”) of the Agreement shall not be paid to Executive, and
Executive shall not be entitled to the Restricted Payment, unless, and then only
to the extent that, the Restricted Payment is approved by the FDIC and any other
regulatory body which has the authority to comment on the request for approval
for the Restricted Payment. The Restricted Payment shall be made only in
accordance with applicable law, including, without limitation, 12 C.F.R. Part
359. The Restricted Payment shall be subject to applicable federal, state, and
local taxes and withholding and paid in accordance with normal payroll
procedures of the Bank. In the event that the Bank determines at any time after
payment of any portion of the Restricted Payment that Executive has committed or
is substantially responsible for, or has violated, the respective acts or
omissions, conditions or offenses outlined under 12 C.F.R. 359.4(a) (4), then
the Bank shall have the right to demand the return of all or any portion of the
Restricted Payment made to Executive, and Executive agrees to immediately return
all such amounts of the Restricted Payment upon and in accordance with the
Bank’s demand. Other than with respect to the Restricted Payment, this Agreement
shall remain in full force and effect regardless of whether or not the
Restricted Payment is approved or denied by any regulatory body.


Section 8.5    Specified Employees; Section 409A Compliance. To the extent
applicable necessary to comply with Code Section 409A, any payments due to a
“specified employee” hereunder as a result of a separation from service will, to
the extent required by Code Section 409A, be payable no earlier than six (6)
months following such specified employee’s separation from





--------------------------------------------------------------------------------

EXHIBIT 10.14


service. The terms “specified employee” and “separation from service” shall be
interpreted in accordance with and consistent with Code Section 409A and the
regulations thereunder.


Section 8.6    Accrued Benefits. Notwithstanding anything else herein to the
contrary, all Accrued Benefits to which Executive (or his estate or beneficiary)
is entitled shall be payable in cash promptly upon termination of this
Agreement, except as otherwise specifically provided herein, or under the terms
of any applicable policy, plan or program.


Section 8.7    No Other Benefits. Except as specifically provided in this
Section 8, Executive shall not be entitled to any other compensation, severance
or other benefits from the Bank or any of its subsidiaries or affiliates upon
the termination of this Agreement for any reason whatsoever.


Section 8.8    Survival of Certain Provisions. Provisions of this Agreement
shall survive any termination of services and the Agreement if so provided
herein or if necessary or desirable fully to accomplish the purposes of such
provision, including, without limitation, the obligations of Executive under
Section 9 hereof. For the avoidance of doubt and notwithstanding anything to the
contrary contained herein, Executive hereby acknowledges and agrees that the
obligations of Section 9 shall survive termination of Executive’s services and
this Agreement irrespective of the reason. Executive recognizes that, except as
expressly provided in Section 8, no other compensation is earned after
termination of services.


Section 9    Proprietary Information; Post-Termination Covenants.


Section 9.1    Proprietary Information. In the course of service to the Bank,
Executive will have access to (i) the identities of the Bank’s existing and
prospective customers or clients, including names, addresses, credit status, and
pricing levels; (ii) the buying and selling habits and customs of the Bank’s
existing and prospective customers or clients; (iii) non-public financial
information about the Bank and its affiliates; (iv) product and systems
specifications, concepts for new or improved products and other product or
systems data; (v) the identities of, and special skills possessed by, the Bank’s
and/or its affiliates’ executives; (vi) the identities of and pricing
information about the Bank’s and/or its affiliates’ vendors; (vii) training
programs developed by the Bank and/or its affiliates; (viii) pricing studies,
information and analyses; (ix) current and prospective products and inventories;
(x) financial models, business projections and market studies; (xi) the Bank’s
and its affiliates’ financial results and business conditions; (xii) business
plans and strategies; (xiii) special processes, procedures, and services of the
Bank and its affiliates and their vendors; and (xiv) computer programs and
software developed by the Bank and/or its affiliates or their consultants, all
of which are confidential and may be proprietary and are owned or used by the
Bank, or any of its subsidiaries or affiliates. Such information shall
hereinafter be called “Proprietary Information” and shall include any and all
items enumerated in the preceding sentence and coming within the scope of the
business of the Bank or any of its subsidiaries or affiliates as to which
Executive may have access, whether conceived or developed by others or by
Executive alone or with others during the period of service to the Bank, whether
or not conceived or developed during regular working hours. Proprietary
Information shall not include any records, data or information which are in the
public domain during or after the period of service by Executive provided the
same are not in the public domain as a consequence of disclosure directly or
indirectly by Executive in violation of this Agreement.







--------------------------------------------------------------------------------

EXHIBIT 10.14


Section 9.2    Fiduciary Obligations. Executive agrees that Proprietary
Information is of critical importance to the Bank and a violation of this
Section would seriously and irreparably impair and damage the Bank’s business.
Executive agrees that he shall keep all Proprietary Information in a fiduciary
capacity for the sole benefit of the Bank.


Section 9.3    Non-Use and Non-Disclosure. Executive shall not during his time
of service under this Agreement or at any time thereafter (a) disclose, directly
or indirectly, any Proprietary Information to any person other than the Bank or
officers thereof at the time of such disclosure who, in the reasonable judgment
of Executive, need to know such Proprietary Information or such other persons to
whom Executive has been specifically instructed to make disclosure by the Board
of Directors and in all such cases only to the extent required in the course of
Executive’s service to the Bank, or (b) use any Proprietary Information,
directly or indirectly, for his own benefit or for the benefit of any other
person or entity, other than the Bank and its affiliates. Within twenty-four
(24) hours of the termination of his services hereunder, Executive shall deliver
to the Bank all notes, letters, documents and records which may contain
Proprietary Information which are then in his possession or control and shall
destroy any and all copies and summaries thereof.


Section 9.4    Bank Property. Executive acknowledges that all digital files
(including data and media files), memoranda, notes, records, reports, manuals,
books, papers, letters, client lists, vendor lists, contracts, software
programs, computers, other devices such as cellphones and tablets, information
and records, drafts of instructions, guides and manuals, and other documentation
(whether in draft or final form, and whether written on paper or digital file),
and other sales or financial information and aids relating to the Bank’s
business, and any and all other documents containing Proprietary Information
furnished to Executive by any representative of the Bank or otherwise acquired
or developed by Executive in connection with Executive’s association with the
Bank (collectively, “Recipient Materials”) shall at all times be the property of
the Bank. Within twenty-four (24) hours of the termination of Executive’s
employment with the Bank, Executive shall return to the Bank any Recipient
Materials that are in Executive’s possession, custody, or control.


Section 9.5    Non-Competition and Non-Solicitation.


(a)Executive acknowledges that, as a result of Executive’s service with the
Bank, a special relationship of trust and confidence will develop between
Executive, the Bank and its clients and customers, and that this relationship
will generate a substantial amount of goodwill between the Bank and its clients
and customers. Executive further acknowledges and agrees that it is fair and
reasonable for the Bank to take steps to protect it from the loss of customer
goodwill. Executive further acknowledges that throughout his service with the
Bank, Executive will be provided with access to and informed of confidential,
proprietary and highly sensitive information relating to the Bank’s clients and
customers, which is a competitive asset of the Bank, and which enables Executive
to benefit from the goodwill and know-how of the Bank.


(b)As a condition for Executive’s access to ongoing and new Proprietary
Information, use of the Bank’s goodwill and in consideration for Executive’s
services pursuant to the terms of this Agreement (including Restrictive Stock),
Executive promises and agrees that during the Term and for a period of twelve
(12) months following the date of the termination of services if the Executive’s
employment is terminated under Section 8.1, 8.2 or any termination of services





--------------------------------------------------------------------------------

EXHIBIT 10.14


following receipt of the Change in Control Payment, except in the event that
termination of services is other than for Good Reason under Section 8.1 and the
Executive is receiving the Longevity Severance, in which case the period is
twenty-four (24) months, Executive will not, either for himself or in
conjunction with others:


(i)    acquire any interest in (directly or indirectly), charter, operate or
enter into any franchise or other management agreement with any depository
institution that has a location within any county in which Guaranty, the Bank or
any affiliate of Guaranty or the Bank maintains a banking center, loan
production office, deposit production office or other banking office, or any
county immediately contiguous thereto (the “Noncompete Area”) (but Executive may
acquire an ownership interest in any depository institution, so long as that
ownership interest does not exceed 5% of the total number of shares outstanding
of that depository institution, and/or invest in an existing mutual fund that
invests, directly or indirectly, in such insured depository institutions).


(ii)    serve as an officer, director, executive, agent, employee, or consultant
to any insured depository institution that has a location within the Noncompete
Area, in a capacity that overlaps with any of the duties Executive performed for
the Bank;


(iii)    establish or operate a branch or other office of an insured depository
institution within the Noncompete Area;


(iv)    directly or indirectly induce, influence, solicit, encourage or advise
any of the Bank’s executives, officers, employees, contractors, or agents, with
whom Executive had contact within the twelve (12) months immediately preceding
the termination of Executive's employment, to terminate their relationship with
the Bank; or


(v)    directly or indirectly solicit, divert, take away or provide assistance
to any person for the purpose of soliciting, diverting, taking away or doing
banking business with, any of the customers, clients, or patrons of the Bank
existing as of the date of termination of Executive’s services with Bank.


The restrictions contained in Subsection (v) hereof are limited to customers,
clients, or patrons of the Bank with whom Executive has done business, performed
services for or on behalf of within the twelve (12) month period preceding
Executive’s termination of services with the Bank, or about whom Executive has
Proprietary Information, including information about which Executive is aware
because of service on the Bank’s Loan Committee. Nothing in this Subsection
shall prevent Executive from calling upon or soliciting those customers, clients
or other patrons having business relationships with the Bank to do business with
Executive in any business of Executive not related to banking, investment, or
financial services offered by Bank during the term of this Agreement.


(c)Each of the covenants on the part of Executive contained in this Section
shall be construed as an agreement independent of any other covenant set forth
herein and independent of any other provision in this Agreement and the
existence of any claim or cause of action of Executive and Bank, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement of this covenant.







--------------------------------------------------------------------------------

EXHIBIT 10.14


(d)Executive agrees that if, at some later date, a court of competent
jurisdiction determines that the restrictive covenants set forth in this Section
9.5 does not meet the criteria set forth by applicable law, this Section 9.5 may
be reformed by the court and enforced to the maximum extent permitted under
applicable law.


(e)Further, if Executive is bound by or subject to any other agreement with the
Bank that contains obligations that are inconsistent or in conflict with the
terms of this Section 9.5, including but not limited to any obligations under a
Confidentiality, Non- Competition and Non-Solicitation Agreement executed in
connection with a Stock Option Award Agreement under the Equity Incentive Plan,
then the terms of this Section 9.5 shall prevail over any such inconsistent or
conflicting obligations.


Section 9.6    Executive Acknowledgement of Consideration. Executive
acknowledges that (i) Executive is receiving valuable consideration under this
Agreement in exchange for the restrictions set forth in this Agreement; and (ii)
the limitations as to time and scope of activity to be restrained by this
Agreement are reasonable and acceptable, and do not impose any greater restraint
than is reasonably necessary to protect the goodwill and other business
interests, and, on an ongoing basis, the Proprietary Information of the Bank.


Section 9.7    Tolling. In the event that the Bank shall file a lawsuit in any
court of competent jurisdiction alleging a breach of any of the obligations
under Section 8 of this Agreement, any time period that Executive is in breach
of this Agreement shall be deemed tolled as of the time such lawsuit is filed
and shall remain tolled until such dispute finally is resolved.


Section 9.8    Assignment of Inventions. Executive agrees that any Inventions
devised or developed by Executive during and in connection with his employment
with the Bank, whether during working hours or at any other time, will be the
exclusive property of the Bank and he will take all steps necessary to assign
any such Invention to the Bank, and that the Base Salary and other consideration
provided for herein is full and adequate compensation for such any Invention,
unless otherwise prohibited by law. Executive represents and warrants to the
Bank that he is not subject to or bound by any contract or agreement, nor has he
previously executed any documents whatsoever, with any other person, firm,
association, or corporation that will, in any manner, prevent his assigning, and
the Bank from receiving, the exclusive benefit of his services and of any and
all Inventions that may be devised or developed by him or under his direction,
in accordance with the terms of this Agreement. As used in this Agreement, the
term “Invention” means any and all improvements, inventions, product, processes,
practice, system, and other creative works of any kind whether or not patented
or copyrightable that Executive may make or conceive solely, or that Executive
may make or conceive jointly or commonly with others, during the Term, in any
way relating to the Bank’s business or that of its affiliates.


Section 9.9 Defend Trade Secrets Act Disclosure. Executive hereby acknowledges
the following notice in compliance with the Defend Trade Secrets Act of 2016,
regarding Executive’s immunity from liability for limited disclosures of trade
secrets as follows:


AN INDIVIDUAL SHALL NOT BE HELD CRIMINALLY OR CIVILLY LIABLE UNDER ANY FEDERAL
OR STATE TRADE SECRET LAW FOR THE DISCLOSURE OF A TRADE SECRET THAT—(A) IS
MADE—(I) IN





--------------------------------------------------------------------------------

EXHIBIT 10.14


CONFIDENCE TO A FEDERAL, STATE, OR LOCAL GOVERNMENT OFFICIAL, EITHER DIRECTLY OR
INDIRECTLY, OR TO AN ATTORNEY; AND (II) SOLELY FOR THE PURPOSE OF REPORTING OR
INVESTIGATING A SUSPECTED VIOLATION OF LAW; OR (B) IS MADE IN A COMPLAINT OR
OTHER DOCUMENT FILED IN A LAWSUIT OR OTHER PROCEEDING, IF SUCH FILING IS MADE
UNDER SEAL. . . . AN INDIVIDUAL WHO FILES A LAWSUIT FOR RETALIATION BY AN
EMPLOYER FOR REPORTING A SUSPECTED VIOLATION OF LAW MAY DISCLOSE THE TRADE
SECRET TO THE ATTORNEY OF THE INDIVIDUAL AND USE THE TRADE SECRET INFORMATION IN
THE COURT PROCEEDING, IF THE INDIVIDUAL—(A) FILES ANY DOCUMENT CONTAINING THE
TRADE SECRET UNDER SEAL; AND (B) DOES NOT DISCLOSE THE TRADE SECRET, EXCEPT
PURSUANT TO COURT ORDER.


Section 10    Remedies. It is specifically understood and agreed that any breach
of the provisions of Section 9 of this Agreement is likely to result in
irreparable injury to the Bank and that the remedy at law alone will be an
inadequate remedy for such breach, and that in addition to any other remedy it
may have, the Bank shall be entitled to enforce the specific performance of this
Agreement by Executive in any court of competent jurisdiction and to seek both
temporary and permanent injunctive relief (to the extent permitted by law)
without bond and without liability should such relief be denied, modified or
violated. Neither the right to obtain such relief nor the obtaining of such
relief shall be exclusive or preclude the Bank from any other remedy.




Section 11    Severable Provisions. The provisions of this Agreement are
severable and the invalidity of any one or more provisions shall not affect the
validity of any other provision. In the event that a court of competent
jurisdiction shall determine that any provision of this Agreement or the
application thereof is unenforceable in whole or in part because of the duration
or scope thereof, the parties hereto agree that said court in making such
determination shall have the power to reduce the duration and scope of such
provision to the extent necessary to make it enforceable, and that the Agreement
in its reduced form shall be valid and enforceable to the full extent permitted
by law.


Section 12    409A Compliance. The parties intend for the payments and benefits
under this Agreement to be exempt from Code Section 409A or, if not so exempt,
to be paid or provided in a manner that complies with the requirements of such
section and intend that this Agreement will be construed and administered in
accordance with such intention. If any payments or benefits due to Executive
hereunder would cause the application of an accelerated or additional tax under
Code Section 409A, such payments or benefits will be restructured in a manner
that does not cause such an accelerated or additional tax. To the extent any
amount payable to Executive is subject to his entering into a release of claims
with the Bank and any such amount is a deferral of compensation under Code
Section 409A which amount could be payable in either of two (2) taxable years,
and the timing of such payment is not subject to terms and conditions under
another plan, program or agreement of the Bank that otherwise satisfies Code
Section 409A, such payments will be made or commence, as applicable, on January
15 (or any later date that is not earlier than eight (8) days after the date
that the release becomes irrevocable) of such later taxable year and will
include all payments that otherwise would have been made before such date. In no
event whatsoever will the Bank be





--------------------------------------------------------------------------------

EXHIBIT 10.14


liable for any tax, interest or penalties that may be imposed on Executive under
Code Section 409A or have any obligation to indemnify or otherwise hold
Executive harmless from any and all such taxes, interest or penalties, or
liability for any damages related thereto. Executive acknowledges that he has
been advised to obtain independent legal, tax or other related counsel in
connection with Code Section 409A and taxation.


Section 13    Restrictions Upon Funding. The Bank shall have no obligation to
set aside, earmark or entrust any fund or money with which to pay its
obligations under this Agreement. Executive or any successor-in-interest to
Executive shall be and remain simply a general creditor of the Bank in the same
manner as any other creditor having a general unsecured claim. For purposes of
the Code, the Bank intends this Agreement to be an unfunded, unsecured promise
to pay on the part of the Bank. For purposes of Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Bank intends that this Agreement
not be subject to ERISA. If it is deemed subject to ERISA, it is intended to be
an unfunded arrangement for the benefit of a select member of management, who is
a highly compensated employee of the Bank for the purpose of qualifying this
Agreement for the “top hat” plan exception under sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. At no time shall Executive have or be deemed to have any
lien nor right, title or interest in or to any specific investment or to any
assets of the Bank. If the Bank elects to invest in a life insurance, disability
or annuity policy upon the life of Executive, Executive shall assist the Bank,
as applicable, by freely submitting to a physical examination and supplying such
additional information necessary to obtain such insurance or annuities.


Section 14    Notices. All notices hereunder, to be effective upon receipt,
shall be in writing and shall be delivered by hand or mailed by certified mail,
postage and fees prepaid, as follows:


If to the Bank:    Guaranty Bank & Trust, N.A.
Attn: Chief Executive Officer
16475 Dallas Parkway, Suite 600
Addison, TX 75001


With a copy to:    General Counsel
Guaranty Bank & Trust, N.A. 201 South Jefferson
Mt. Pleasant, TX 75455


If to Executive:
Clifton A. Payne

201 South Jefferson
Mt. Pleasant, TX 75455


or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 14.


Section 15    Voluntary Agreement. The Parties acknowledge that each has
carefully read this agreement, that each has had an opportunity to consult with
his or its attorney concerning the meaning, import and legal significance of
this Agreement, that each understands its terms, that all understandings and
agreements between Executive, the Bank relating to the subjects covered in this





--------------------------------------------------------------------------------

EXHIBIT 10.14


Agreement are contained in it, and that each has entered into the Agreement
voluntarily and not in reliance on any promises or representations by the other
than those contained in this Agreement.


Section 16    Miscellaneous.


Section 16.1    Governing Law. This Agreement shall be construed under and
enforced in accordance with the laws of the State of Texas, and the laws of
Texas shall govern its validity and interpretation in the performance by the
parties of their respective duties and obligations.


Section 16.2    Entire Agreement; Modification. This Agreement constitutes the
complete and final agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements, undertakings, negotiations
and discussions, whether oral or written, of the parties. This Agreement may be
modified or amended only by an instrument in writing signed by the parties.


Section 16.3    Assignment and Transfer. Neither the obligations of Executive
nor the Bank may be delegated, and neither the Executive nor the Bank may,
without the written consent of the other party hereto, assign, transfer, convey,
pledge, encumber, hypothecate or otherwise dispose of this Agreement or any
interest herein. Any such attempted delegation or disposition shall be null and
void and without effect. For purposes of this Agreement, however, an
“assignment” of this Agreement does not mean or include the effect of a transfer
to a successor to the Bank which, by merger, consolidation, stock purchase,
purchase of the assets, or otherwise, acquires all or a material part of the
Bank’s assets.


Section 16.4    Waiver of Breach. A waiver by the Bank or Executive of any
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any other or subsequent breach by the other
party. Under no circumstances shall Executive be deemed to have waived any
rights that are non-waivable under applicable law.


Section 16.5    Withholding. The Bank shall be entitled to withhold from any
amounts to be paid or benefits provided to Executive hereunder any federal,
state, local, or foreign withholding or other taxes or charges which it is from
time to time required to withhold. The Bank shall be entitled to rely on an
opinion of counsel if any question as to the amount or requirement of any such
withholding shall arise.


Section 16.6    Assistance in Litigation. Executive shall make himself
available, upon the request of the Bank, to testify or otherwise assist in
litigation, arbitration, or other disputes involving the Bank, or any of the
directors, officers, executives, subsidiaries, or parent corporations of either,
at no additional cost during the term of this Agreement and for the
reimbursement of reasonable expenses at any time following the termination of
this Agreement.


Section 16.7    Attorney Fees. The prevailing party shall be entitled to all of
its reasonable attorney fees and litigation costs in the event of litigation
arising from or related to this Agreement.


Section 16.8    Representations and Warranties by Executive. Executive
represents and warrants to the Bank that the execution and delivery by Executive
of this Agreement does not and the performance by Executive of his obligations
hereunder will not, with or without the giving of notice or the passage of time
(or both), (a) violate any judgment, writ, injunction, or order of any court,
arbitrator, or governmental agency applicable to Executive, or (b) conflict
with, result in the





--------------------------------------------------------------------------------

EXHIBIT 10.14


breach of any provisions of or the termination of, or constitute a default
under, any agreement to which Executive is a party or by which Executive is or
may be bound


Section 16.9    Jurisdiction and Venue. The parties agree any dispute,
controversy or claim arising out of or relating to this Agreement or breach
hereof or arising out of or relating in any way to the employment of Executive
or the termination thereof, shall be adjudicated exclusively and solely in the
District Court of Titus County, Texas. Executive understands this Agreement is
made in Titus County, Texas, the location of the Bank’s headquarters, and
unconditionally waives any right to object or contest venue or personal
jurisdiction in said county and court. Jurisdiction and venue shall lie
exclusively in such county and court.


Section 16.10 WAIVER OF TRIAL BY JURY. EXECUTIVE HEREBY UNCONDITIONALLY WAIVES
THE RIGHT TO A JURY TRIAL OF ANY AND ALL CLAIMS AND CAUSES OF ACTION ARISING
FROM OR RELATED IN ANY WAY TO EXECUTIVE’S RELATIONSHIP WITH THE BANK AND/OR THIS
AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT A RIGHT TO A JURY IS A CONSTITUTIONAL
RIGHT, THAT EXECUTIVE HAS HAD AN OPPORTUNITY TO CONSULT
WITH INDEPENDENT COUNSEL, AND THAT THIS JURY WAIVER HAS BEEN ENTERED INTO
KNOWINGLY AND VOLUNTARILY. IN THE EVENT OF LITIGATION THIS WAIVER MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
Section 16.11    Protected Activity. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging for a
lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected Activity” shall mean filing a charge or complaint, or otherwise
communicating, cooperating, or participating with, any state, federal, or other
governmental agency, including the Securities and Exchange Commission, the Equal
Employment Opportunity Commission and the National Labor Relations Board.
Notwithstanding any restrictions set forth in this Agreement, Executive
understands that Executive is not required to obtain authorization from the Bank
prior to disclosing information to, or communicating with, such agencies, nor is
Executive obligated to advise the Bank as to any such disclosures or
communications. Notwithstanding, in making any such disclosures or
communications, Executive agrees to take all reasonable precautions to prevent
any unauthorized use or disclosure of any information that may constitute
Confidential Information to any parties other than the relevant government
agencies. Executive further understands that “Protected Activity” does not
include the disclosure of any attorney-client privileged communications, and
that any such disclosure without the Bank’s written consent shall constitute a
material breach of this Agreement.


Section 16.12    Captions. Captions herein have been inserted solely for
convenience of reference and in no way define, limit or describe the scope or
substance of any provision of this Agreement.







--------------------------------------------------------------------------------

EXHIBIT 10.14


Section 16.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and shall have the same
effect as if the signatures hereto and thereto were on the same instrument.


********


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of the day and year first above written.


Guaranty Bank & Trust, N.A.:




By:     Print name: Tyson T. Abston     Title: Chairman and CEO    




Guaranty Bancshares, Inc.:




By:     Print name: Tyson T. Abston     Title: Chairman and CEO    




Executive:






Clifton A. Payne



